DETAILED ACTION
	
				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
 In claim 9, replace “claim 6” with – claim 4 --.
In claim 10, replace “claim 2” with – claim 1 --.
In claim 11, replace “claim 3” with – claim 1 --.
Allowable Subject Matter
Claims 1,4,7-12 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, taken alone or in combination thereof, fails to teach:
Claim 1:  a vehicle speed determination unit configured to determine whether or not a speed of a vehicle in which the on-board power supply system is installed is within a predetermined low speed range; a position determination unit configured to determine whether or not a position of the vehicle meets a predetermined positional condition; and

Claim 4:  a vehicle speed determination unit configured to determine whether or not a speed of a vehicle in which the on-board power supply system is installed is within a predetermined high speed range; a position determination unit configured to determine whether or not a position of the vehicle meets a predetermined positional condition; and an output voltage instruction unit configured to give an instruction to increase an output voltage of the alternator to a voltage that is greater than a reference voltage, if it is determined by the battery state determination unit that the state of the battery is not the predetermined normal state, if it is determined by the vehicle speed determination unit that the speed of the vehicle is within the predetermined high speed range, and if it is determined by the position determination unit that the position of the vehicle meets the .
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859